MEMORANDUM OPINION
                                          No. 04-11-00385-CV

                                    In the Interest of D.J.C., a Child

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2003-CI-14002
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: July 13, 2011

DISMISSED

           On June 16, 2011, the trial court clerk filed a notification of late record, stating that the

appellant has failed to pay or make arrangements to pay the fee for preparing the clerk’s record.

We, therefore, ordered appellant to provide written proof to this court by June 27, 2011, that

either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or

(2) appellant was entitled to appeal without paying the clerk’s fee. We warned that if appellant

failed to respond within the time provided, this appeal would be dismissed. See TEX. R. APP. P.

37.3(b) (allowing dismissal of appeal if clerk’s record is not filed due to appellant’s fault); see

also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an

order of this court). Appellant failed to respond. Therefore, we dismiss this appeal. See TEX. R.
                                                                                    04-11-00385-CV


APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c). Appellant’s motion for extension of time to file

notice of appeal is denied as moot.

                                                            PER CURIAM




                                               -2-